                             UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION

 CAMPBELL GLOBAL, LLC, f/k/a THE
 CAMPBELL GROUP, LLC, a Delaware
 limited liability company; and BASCOM
 SOUTHERN, LLC, a Delaware limited
 liability company,

                        Plaintiffs,                 NO. 3:16-cv-02091-MO
         vs.
                                                    ORDER GRANTING MOTION TO
 AMERICAN STATES INSURANCE                          DISMISS
 COMPANY, an Indiana corporation;
 AMERICAN ECONOMY INSURANCE
 COMPANY, an Indiana corporation;
 GENERAL INSURANCE COMPANY OF
 AMERICA a New Hampshire cotporation,
 and FIRST NATIONAL INSURANCE
 COMPANY OF AMERICA, a New
 Hampshire cotporation,

                        Defendants.

IT IS ORDERED AND ADJUDGED:

       That all remaining claims in this matter are dismissed without prejudice, and with no

award of attorney fees, costs or prevailing party fees to any party.


IT IS SO ORDERED


DATED this:?? day of January, 2020.




1 ~ ORDER OF DISMISSAL
